Case 3:19-cv-00589-REP-RCY Document 9 Filed 11/26/19 Page 1 of 3 PageID# 74



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

RAYMOND TIEDE,                            )
                                          )
                  Petitioner,             )
      v.                                  )                  No. 3:19cv589
                                          )
JEFFREY CRAWFORD, et al.,                 )
                                          )
                  Respondents.            )
__________________________________________)

                             NOTICE OF CORRECTED FILING

       On November 25, 2019, Respondents’ counsel filed the Declaration of Mark Graham as

an Exhibit (ECF No. 8-1) to Respondents’ Reply Memorandum (ECF No. 8) in Support of

Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6) or, in the alternative, Motion

for Summary Judgment under Rule 56(c).

       The Declaration of Mark Graham that Respondents’ counsel filed on November 25, 2019

(ECF No. 8-1), contained the incorrect Division and first-listed respondent in the case caption.

Attached here as Exhibit A is a corrected Declaration of Mark Graham, which corrects the case

caption but is otherwise identical to the declaration filed on November 25, 2019.



Dated: November 26, 2019                             Respectfully submitted,

                                                     G. ZACHARY TERWILLIGER
                                                     UNITED STATES ATTORNEY

                                             By:     /s/
                                                     Jonathan T. Lucier
                                                     VSB No. 81303
                                                     Attorney for Respondents
                                                     Office of the United States Attorney


                                                1
Case 3:19-cv-00589-REP-RCY Document 9 Filed 11/26/19 Page 2 of 3 PageID# 75



                                         919 East Main Street, Suite 1900
                                         Richmond, Virginia 23219
                                         Telephone: (804) 819-5400
                                         Fax: (804) 771-2316
                                         Email: jonathan.lucier@usdoj.gov




                                     2
Case 3:19-cv-00589-REP-RCY Document 9 Filed 11/26/19 Page 3 of 3 PageID# 76



                                CERTIFICATE OF SERVICE

       I certify that on November 26, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, and served the Petitioner, who is a non-ECF user, by
depositing a true copy of the same in the U.S. mail in a prepaid envelope addressed as follow:

       Raymond Tiede
       AXXXXXXXX
       Farmville Detention Center
       508 Waterworks Road
       Farmville, VA 23901




                                                     /s/
                                                     Jonathan T. Lucier
                                                     VSB No. 81303
                                                     Attorney for Respondents
                                                     Office of the United States Attorney
                                                     919 East Main Street, Suite 1900
                                                     Richmond, Virginia 23219
                                                     Telephone: (804) 819-5400
                                                     Fax: (804) 771-2316
                                                     Email: jonathan.lucier@usdoj.gov




                                                3
